Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 1 of 21




                    Exhibit 2
                               Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 2 of 21


                               Cannopy Growth Corporation (NYSE: CGC)

Company Name           Canopy Growth Corporation
Ticker Symbol          CGC
Class Period Start     09/08/2017
Class Period End       11/13/2019
90 Day Average Price   $19.74
                                   Movant                     Loss
                               Robert Veillette           (187,508.95)
                                 Ertha Nanton             (144,446.11)
                         Warren and Kathleen Mootrey      (337,245.00)
                               Michael Orndoff            (293,426.64)
                                Cathy DiBiase             (702,162.82)
                                  Total Loss            ($1,664,789.52)
                                                                           Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 3 of 21
          Client Name                Robert Veillette
        Company Name                 Canopy Growth Corporation                                                                                                                                                                 SUMMARY OF FINANCIAL INTEREST
         Ticker Symbol               CGC                                                                                                                                                                                       LIFO Loss Total             $187,508.95
         Security Type                                                                                                                                                                                                         DURA LIFO* Total            $ 187,508.95
       Class Period Start            09‐08‐2017                                                                                                                                                                                Gross Shares Purchased          6,000.00
       Class Period End              11‐13‐2019                                                                                                                                                                                Net Shares Retained             6,000.00
 90‐DAY Lookback Period Start        11‐14‐2019                                                                                                                                                                                Net Funds Expended          $ 305,939.40
 90‐DAY Lookback Period End          01‐20‐2020
  90‐DAY Lookback Average                                   $ 19.74
   Pre Class Period Holdings                                      0

                                                                                                                                              Robert Veillette
                                               Purchases                                                                                      Sales                                                                Retained                                              Losses
                                                                                                                    Shares Sold                   Price                       Proceeds     Shares        Shares
                                      Shares Purchased During                                              Trade    During the    Shares Sold       Per      Proceeds         from LBP   Retained at   Retained at Per Share
            Trade Date                         the CP         Price Per Share             Total Cost       Date         CP      During the LBP1 Share2 from CP Sales            Sales     End of CP    End of LBP    Value          Retained Value           LIFO                 DURA LIFO*
            05‐01‐2019                            6000                   50.9899          $ 305,939.40                                                                           ‐          6000          6000      $ 19.74          $ 118,430.45         $ 187,508.95            $ 187,508.95
              Total:                           6,000.00                                  $ 305,939.40                                                                                     6,000.00      6,000.00                     $ 118,430.45        $ 187,508.95         $ 187,508.95


Legend: Class Period (CP); Lookback Period (LbP); Last‐In‐First‐Out (LIFO)

1 Sales during the LbP are matched to class period purchases utilizing LIFO.
2 Post‐class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
* Disregarding losses not attributable to the alleged fraud from intra‐class period sales made prior to any corrective disclosures matched to intra‐class period purchases.
                                                                              Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 4 of 21
          Client Name                Ertha Nanton
        Company Name                 Canopy Growth Corporation                                                                                                                                                                      SUMMARY OF FINANCIAL INTEREST
         Ticker Symbol               CGC                                                                                                                                                                                            LIFO Loss Total              $144,446.11
         Security Type                                                                                                                                                                                                              DURA LIFO* Total             $131,571.11
       Class Period Start            09‐08‐2017                                                                                                                                                                                     Gross Shares Purchased          11,300.00
       Class Period End              11‐13‐2019                                                                                                                                                                                     Net Shares Retained              4,000.00
 90‐DAY Lookback Period Start        11‐14‐2019                                                                                                                                                                                     Net Funds Expended           $223,399.75
 90‐DAY Lookback Period End          01‐20‐2020
   90‐DAY Lookback Average                                  $ 19.74
   Pre Class Period Holdings                                      0

                                                                                                                                                    Ertha Nanton
                                               Purchases                                                                                           Sales                                                                 Retained                                             Losses
                                                                                                                                         Shares Sold      Price                      Proceeds     Shares      Shares
                                      Shares Purchased During                                               Trade       Shares Sold      During the        Per     Proceeds          from LBP   Retained at Retained at Per Share
            Trade Date                         the CP         Price Per Share             Total Cost        Date       During the CP        LBP1         Share2 from CP Sales          Sales     End of CP End of LBP     Value          Retained Value            LIFO                DURA LIFO*
            09‐12‐2018                            1000                   $49.9500         $ 49,950.00     09‐12‐2018        1000                           $ 51.20     $ 51,200.00      ‐            ‐           ‐       $ 19.74                                ‐$ 1,250.00             ‐$ 1,250.00
            09‐13‐2018                            1000                   $50.0000         $ 50,000.00     09‐14‐2018        1000                           $ 42.30     $ 42,300.00      ‐            ‐           ‐       $ 19.74                                $ 7,700.00
            09‐13‐2018                            500                    $47.2500         $ 23,625.00     09‐14‐2018        500                            $ 42.30     $ 21,150.00      ‐            ‐           ‐       $ 19.74                                $ 2,475.00
            09‐13‐2018                            1000                   $45.0000         $ 45,000.00     09‐14‐2018        1000                           $ 42.30     $ 42,300.00      ‐            ‐           ‐       $ 19.74                                $ 2,700.00
            09‐14‐2018                            300                    $45.2557         $ 13,576.71     09‐14‐2018        300                            $ 46.00     $ 13,800.00      ‐            ‐           ‐       $ 19.74                                 ‐$ 223.29               ‐$ 223.29
            09‐14‐2018                            800                    $45.2500         $ 36,200.00     09‐14‐2018        800                            $ 46.00     $ 36,800.00      ‐            ‐           ‐       $ 19.74                                 ‐$ 600.00               ‐$ 600.00
            09‐14‐2018                            400                    $45.2451         $ 18,098.04     09‐14‐2018        400                            $ 46.00     $ 18,400.00      ‐            ‐           ‐       $ 19.74                                 ‐$ 301.96               ‐$ 301.96
            09‐14‐2018                            500                    $45.2400         $ 22,620.00     09‐14‐2018        500                            $ 46.00     $ 23,000.00      ‐            ‐           ‐       $ 19.74                                 ‐$ 380.00               ‐$ 380.00
            09‐17‐2018                            400                    $48.9000         $ 19,560.00     09‐18‐2018        400                            $ 51.50     $ 20,600.00      ‐            ‐           ‐       $ 19.74                                ‐$ 1,040.00             ‐$ 1,040.00
            09‐17‐2018                            400                    $47.5000         $ 19,000.00     09‐18‐2018        400                            $ 51.50     $ 20,600.00      ‐            ‐           ‐       $ 19.74                                ‐$ 1,600.00             ‐$ 1,600.00
            09‐19‐2018                            2000                   $54.0100         $ 108,020.00                                                                                  ‐          2000        2000      $ 19.74           $ 39,476.82          $ 68,543.18             $ 68,543.18
            09‐19‐2018                            2000                   $55.0000         $ 110,000.00                                                                                  ‐          2000        2000      $ 19.74           $ 39,476.82          $ 70,523.18             $ 70,523.18
            09‐19‐2018                            1000                   $53.0000         $ 53,000.00     09‐19‐2018        1000                           $ 55.10     $ 55,100.00      ‐            ‐           ‐       $ 19.74                                ‐$ 2,100.00             ‐$ 2,100.00
              Total:                           11,300.00                                 $ 568,649.75                    7,300.00                                    $ 345,250.00                4,000.00    4,000.00                     $ 78,953.64         $ 144,446.11             $ 131,571.11


Legend: Class Period (CP); Lookback Period (LbP); Last‐In‐First‐Out (LIFO)

1 Sales during the LbP are matched to class period purchases utilizing LIFO.
2 Post‐class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
* Disregarding losses not attributable to the alleged fraud from intra‐class period sales made prior to any corrective disclosures matched to intra‐class period purchases.
                                              Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 5 of 21


                                                                                           Loss Chart
Company Name                        Canopy Growth Corporation
Client Name                         Warren and Kathleen Mootrey                                                        Combined LIFO Loss             ($337,245.00)
Ticker Symbol                       CGC
Class Period Start                  09/08/2017
Class Period End                    11/13/2019
                                                                                          Account 1 (Mr. Mootrey IRA)
               Date                           Quantity                Purchase Price           Total Expenditure               Sale Price            Total Proceeds         Balance
            1/10/2019                            2,000                    $33.39                  ($66,780.00)                                                            ($66,780.00)
            2/14/2019                            1,500                    $46.05                  ($69,075.00)                                                           ($135,855.00)
             5/2/2019                            1,000                    $48.18                  ($48,180.00)                                                           ($184,035.00)
             5/3/2019                           -1,000                                                                          $49.23                 $49,230.00        ($134,805.00)
             5/9/2019                            1,000                     $46.65                   ($46,650.00)                                                         ($181,455.00)
            8/22/2019                            6,000                     $25.36                  ($152,160.00)                                                         ($333,615.00)
       11/14/2019 (Post CP)                    -10,500                                                                          $15.84                $166,320.00        ($167,295.00)
                                                   0                                                                                                   Subtotal          ($167,295.00)
         Shares Retained                                           90-Day Average Price                                                          Retained Shares Value       $0.00
                0                                                         $19.74                                                                         Total           ($167,295.00)

                                                                                         Account 2 (Mrs. Mootrey IRA)
              Date                            Quantity                Purchase Price          Total Expenditure                Sale Price            Total Proceeds         Balance
            2/14/2019                          1,500                       $45.81                 ($68,715.00)                                                            ($68,715.00)
            3/13/2019                           500                        $45.93                 ($22,965.00)                                                            ($91,680.00)
            5/29/2019                          2,000                       $42.83                 ($85,660.00)                                                           ($177,340.00)
            5/29/2019                          1,000                       $42.31                 ($42,310.00)                                                           ($219,650.00)
                                                                                                                                                       Subtotal          ($219,650.00)
         Shares Retained                                           90-Day Average Price                                                          Retained Shares Value     $98,700.00
              5,000                                                       $19.74                                                                         Total           ($120,950.00)
                                                                                            Account 3- Joint Account
              Date                            Quantity                Purchase Price           Total Expenditure               Sale Price            Total Proceeds        Balance
            5/23/2019                          1,499                     $44.24                   ($66,315.76)                                                           ($66,315.76)
            5/23/2019                           501                      $44.24                   ($22,164.24)                                                           ($88,480.00)
                                                                                                                                                       Subtotal          ($88,480.00)
         Shares Retained                                           90-Day Average Price                                                          Retained Shares Value    $39,480.00
              2,000                                                       $19.74                                                                         Total           ($49,000.00)


*Pursuant to 15 U.S.C. § 78u-4(e), loss calculated using greater of sale price and average trading price of shares between corrective date and date of sale.
                                  Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 6 of 21


                                                                             Loss Chart
Company Name              Canopy Growth Corporation
Client Name               Michael Orndoff                                                            Combined LIFO Loss       ($293,426.64)
Ticker Symbol             CGC
Class Period Start        09/08/2017
Class Period End          11/13/2019
                                                                              Account 1
              Date                Quantity               Purchase Price          Total Expenditure        Sale Price         Total Proceeds          Balance
            7/2/2019               7,000                     $39.70                ($277,900.00)                                                  ($277,900.00)
            7/2/2019               7,000                     $39.80                ($278,600.00)                                                  ($556,500.00)
                                                                                                                                 Subtotal         ($556,500.00)
        Shares Retained                               90-Day Average Price                                                Retained Shares Value   $276,360.00
            14,000                                           $19.74                                                               Total           ($280,140.00)

                                                                              Account 2
              Date                Quantity               Purchase Price          Total Expenditure        Sale Price         Total Proceeds         Balance
            7/2/2019                664                      39.75                  ($26,394.00)                                                  ($26,394.00)
                                                                                                                                 Subtotal         ($26,394.00)
        Shares Retained                               90-Day Average Price                                                Retained Shares Value    $13,107.36
              664                                            $19.74                                                               Total           ($13,286.64)
                                                                           Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 7 of 21
          Client Name                  Cathy DiBiase
        Company Name                   Canopy Growth Corporation                                                                                                                                                                                   SUMMARY OF FINANCIAL INTEREST
         Ticker Symbol                 CGC                                                                                                                                                                                                         LIFO Loss Total        $50,903.27
         Security Type
       Class Period Start              09‐08‐2017
       Class Period End                11‐13‐2019
 90‐DAY Lookback Period Start          11‐14‐2019
 90‐DAY Lookback Period End            01‐20‐2020
  90‐DAY Lookback Average                                     $ 19.74
   Pre Class Period Holdings                                        0

                                                                                                                                                  Cathy DiBiase
                                                 Purchases                                                                                                    Sales                                                                 Retained                            Losses
                                                                                                                                                                                                     Proceeds     Shares      Shares
                                        Shares Purchased During                                                                 Shares Sold    Shares Sold              Price Per   Proceeds from    from LBP   Retained at Retained at Per Share
            Trade Date                           the CP         Price Per Share               Total Cost       Trade Date      During the CP During the LBP1             Share2        CP Sales        Sales     End of CP End of LBP     Value   Retained Value         LIFO
             06‐13‐2019                              7000                    $42.78          $ 299,459.62       06‐24‐2019           7000                                $ 42.67     $ 298,696.38       ‐           ‐            ‐       $ 19.85                        $ 763.24
             07‐11‐2019                             10000                    $39.40          $ 394,001.99       07‐30‐2019          10000                                $ 34.83     $ 348,329.28       ‐           ‐            ‐       $ 19.85                      $ 45,672.71
             07‐16‐2019                             10877                    $35.24          $ 383,345.08       07‐30‐2019          10877                                $ 34.83     $ 378,877.76       ‐           ‐            ‐       $ 19.85                       $ 4,467.32
               Total:                            27,877.00                                 $ 1,076,806.69                         27,877.00                                         $ 1,025,903.42                                                                    $ 50,903.27


Legend: Class Period (CP); Lookback Period (LbP); Last‐In‐First‐Out (LIFO)

1 Sales during the LbP are matched to class period purchases utilizing LIFO.
2 Post‐class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
                                                                               Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 8 of 21

Cathy DiBiase
Transactions in CANOPY GROWTH CORPORATION (CGC) Securities
Class Period: 09/08/2017 and 11/13/2019, inclusive
Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC)
                                                                                                                                                                                              LIFO Losses/(Gain) Options   $39,684.45


Options Under CGC
Date of Transaction                                                                                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                                                                                          9/23/2019        BO               72    CGC CALL CGC 10/18/2019 32.50        0.21         $1,512.00
                                                                                          9/23/2019        BO              100    CGC CALL CGC 10/18/2019 32.50        0.21         $2,100.00
                                                                                          9/23/2019        BO               91    CGC CALL CGC 10/18/2019 32.50        0.22         $2,002.00
                                                                                          9/23/2019        BO              111    CGC CALL CGC 10/18/2019 32.50        0.22         $2,442.00
                                                                                          9/23/2019        BO              289    CGC CALL CGC 10/18/2019 32.50        0.22         $6,358.00
                                                                                          9/23/2019        BO               64    CGC CALL CGC 10/18/2019 32.50        0.22         $1,408.00
                                                                                          9/23/2019        BO               99    CGC CALL CGC 10/18/2019 32.50        0.22         $2,178.00
                                                                                          9/23/2019        BO               99    CGC CALL CGC 10/18/2019 32.50        0.22         $2,178.00
                                                                                          9/23/2019        BO              174    CGC CALL CGC 10/18/2019 32.50        0.22         $3,828.00
                                                                                          9/23/2019        BO              373    CGC CALL CGC 10/18/2019 32.50        0.22         $8,206.00
                                                                                          9/23/2019        BO               28    CGC CALL CGC 10/18/2019 32.50        0.22          $616.00
                                                                                         10/17/2019         SC              (1)   CGC CALL CGC 10/18/2019 32.50        0.01            ($1.00)
                                                                                         10/21/2019   OPTION EXPIRED     (1499)   CGC CALL CGC 10/18/2019 32.50                       $0.00




Options
Date of Transaction                                                                                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                                                                                          9/20/2019        BO               18    CGC CALL CGC 10/18/2019 35           0.13          $234.00
                                                                                          9/23/2019        BO               50    CGC CALL CGC 10/18/2019 35           0.13          $650.00
                                                                                          9/23/2019        BO               82    CGC CALL CGC 10/18/2019 35           0.14         $1,148.00
                                                                                          9/23/2019        BO              200    CGC CALL CGC 10/18/2019 35           0.14         $2,800.00
                                                                                          9/23/2019        BO             2557    CGC CALL CGC 10/18/2019 35           0.14        $35,798.00
                                                                                          9/23/2019        BO              100    CGC CALL CGC 10/18/2019 35           0.14         $1,400.00
                                                                                          9/23/2019        BO               58    CGC CALL CGC 10/18/2019 35           0.15          $858.40
                                                                                          9/23/2019        BO               40    CGC CALL CGC 10/18/2019 35           0.15          $600.00
                                                                                          9/23/2019        BO                1    CGC CALL CGC 10/18/2019 35           0.15            $15.00
                                                                                          9/23/2019        BO               99    CGC CALL CGC 10/18/2019 35           0.15         $1,485.00
                                                                                          9/23/2019        BO              107    CGC CALL CGC 10/18/2019 35           0.15         $1,605.00
                                                                                          9/23/2019        BO              152    CGC CALL CGC 10/18/2019 35           0.15         $2,280.00
                                                                                          9/23/2019        BO               36    CGC CALL CGC 10/18/2019 35          0.16          $576.00
                                                                                         10/21/2019   OPTION EXPIRED     (3500)   CGC CALL CGC 10/18/2019 35                          $0.00
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 9 of 21




Options
Date of Transaction                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                         10/24/2019         BO             177    CGC CALL CGC 11/01/2019 23           0.28         $4,956.00
                         10/24/2019         BO             101    CGC CALL CGC 11/01/2019 23           0.28         $2,828.00
                         10/24/2019         BO             254    CGC CALL CGC 11/01/2019 23           0.28         $7,112.00
                         10/24/2019         BO             468    CGC CALL CGC 11/01/2019 23           0.28        $13,104.00
                         10/28/2019          SC           (157)   CGC CALL CGC 11/01/2019 23           0.37        ($5,809.00)
                         10/28/2019          SC            (93)   CGC CALL CGC 11/01/2019 23           0.37        ($3,441.00)
                         10/29/2019          SC           (250)   CGC CALL CGC 11/01/2019 23           0.17        ($4,250.00)
                          11/4/2019    Option Expired     (500)   CGC CALL CGC 11/01/2019 23




Options
Date of Transaction                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                         10/24/2019         BO              56    CGC CALL CGC 11/01/2019 23.50        0.22         $1,232.00
                         10/24/2019         BO              65    CGC CALL CGC 11/01/2019 23.50        0.22         $1,430.00
                         10/24/2019         BO             164    CGC CALL CGC 11/01/2019 23.50        0.22         $3,608.00
                         10/24/2019         BO             148    CGC CALL CGC 11/01/2019 23.50        0.22         $3,256.00
                         10/24/2019         BO              99    CGC CALL CGC 11/01/2019 23.50        0.22         $2,178.00
                         10/24/2019         BO              99    CGC CALL CGC 11/01/2019 23.50        0.22         $2,178.00
                         10/24/2019         BO             369    CGC CALL CGC 11/01/2019 23.50        0.22         $8,118.00
                         10/28/2019         SC            (172)   CGC CALL CGC 11/01/2019 23.50        0.23        ($3,956.00)
                         10/28/2019         SC             (78)   CGC CALL CGC 11/01/2019 23.50        0.23        ($1,794.00)
                         10/28/2019         SC            (105)   CGC CALL CGC 11/01/2019 23.50        0.21        ($2,205.00)
                         10/28/2019         SC             (75)   CGC CALL CGC 11/01/2019 23.50        0.21        ($1,575.00)
                         10/28/2019         SC             (70)   CGC CALL CGC 11/01/2019 23.50        0.21        ($1,470.00)
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 10 of 21


                         10/31/2019         SC            (200)   CGC CALL CGC 11/01/2019 23.50       0.01         ($200.00)
                         10/31/2019         SC             (88)   CGC CALL CGC 11/01/2019 23.50       0.01         ($123.20)
                         10/31/2019         SC             (43)   CGC CALL CGC 11/01/2019 23.50       0.02          ($86.00)
                         10/31/2019         SC            (127)   CGC CALL CGC 11/01/2019 23.50       0.02         ($254.00)
                         10/31/2019         SC             (42)   CGC CALL CGC 11/01/2019 23.50       0.02          ($84.00)




Options
Date of Transaction                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                         10/23/2019         BO            1000    CGC CALL CGC 11/15/2019 22.50        0.80        $80,000.00
                          11/8/2019         BO             176    CGC CALL CGC 11/15/2019 22.50        0.37         $6,512.00
                          11/8/2019         BO             124    CGC CALL CGC 11/15/2019 22.50        0.37         $4,588.00
                         11/12/2019         SC             (80)   CGC CALL CGC 11/15/2019 22.50        0.87        ($6,960.00)
                         11/12/2019         SC             (37)   CGC CALL CGC 11/15/2019 22.50        0.87        ($3,219.00)
                         11/12/2019         SC            (196)   CGC CALL CGC 11/15/2019 22.50        0.87       ($17,052.00)
                         11/12/2019         SC            (341)   CGC CALL CGC 11/15/2019 22.50        0.87       ($29,667.00)
                         11/12/2019         SC             (65)   CGC CALL CGC 11/15/2019 22.50        0.87        ($5,655.00)
                         11/12/2019         SC            (111)   CGC CALL CGC 11/15/2019 22.50        0.87        ($9,690.30)
                         11/12/2019         SC            (133)   CGC CALL CGC 11/15/2019 22.50        0.88       ($11,704.00)
                         11/12/2019         SC            (106)   CGC CALL CGC 11/15/2019 22.50        0.88        ($9,328.00)
                         11/12/2019         SC            (148)   CGC CALL CGC 11/15/2019 22.50        0.89       ($13,157.20)
                         11/12/2019         SC             (83)   CGC CALL CGC 11/15/2019 22.50       0.89       ($7,387.00)




Options
Date of Transaction                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                         10/23/2019         BO             146 CGC CALL CGC 11/15/2019 23.50           0.58         $8,468.00
                         10/23/2019         BO             109 CGC CALL CGC 11/15/2019 23.50           0.58         $6,322.00
                         10/23/2019         BO             129 CGC CALL CGC 11/15/2019 23.50           0.58         $7,482.00
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 11 of 21

                         10/23/2019         BO             416    CGC CALL CGC 11/15/2019 23.50       0.59       $24,544.00
                         11/12/2019         SC            (128)   CGC CALL CGC 11/15/2019 23.50       0.60       ($7,680.00)
                         11/12/2019         SC            (235)   CGC CALL CGC 11/15/2019 23.50       0.60      ($14,100.00)
                         11/12/2019         SC            (312)   CGC CALL CGC 11/15/2019 23.50       0.60      ($18,751.20)
                         11/12/2019         SC             (70)   CGC CALL CGC 11/15/2019 23.50       0.61       ($4,270.00)
                         11/12/2019         SC             (55)   CGC CALL CGC 11/15/2019 23.50       0.62       ($3,404.50)




Options
Date of Transaction                   Transaction Type Quantity              Security             Price ($) Cost/Proceeds ($) Comments
                                                                                                                               Original Price (0.22) converted from CAD to USD
                         10/24/2019         BO             157 CGC CALL CGC 11/01/2019 24             0.17        $2,611.52 using exchange rate of 1.3226
                                                                                                                               Original Price (0.22) converted from CAD to USD
                         10/24/2019         BO              93 CGC CALL CGC 11/01/2019 24             0.17        $1,546.95 using exchange rate of 1.3226
                          11/4/2019    Option Expired     (250) CGC CALL CGC 11/01/2019 24            0.00            $0.00
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 12 of 21

Options
Date of Transaction                   Transaction Type Quantity            Security             Price ($) Cost/Proceeds ($) Comments
                                                                                                                           Original Price (0.27) converted from CAD to USD
                         10/24/2019         BO             500 CGC CALL CGC 11/08/2019 24.50        0.20       $10,205.62 using exchange rate of 1.3228
                                                                                                                           Original Price (0.28) converted from CAD to USD
                         10/24/2019         BO             100 CGC CALL CGC 11/08/2019 24.50        0.21        $2,116.56 using exchange rate of 1.3229
                         11/11/2019    Option Expired     (600) CGC CALL CGC 11/08/2019 24.50                       $0.00




Options
Date of Transaction                   Transaction Type Quantity            Security             Price ($) Cost/Proceeds ($) Comments
                                                                                                                           Original Price (0.41) converted from CAD to USD
                         10/24/2019         BO              86 CGC CALL CGC 11/15/2019 25           0.31        $2,676.48 using exchange rate of 1.3174
                                                                                                                           Original Price (0.41) converted from CAD to USD
                         10/24/2019         BO             142 CGC CALL CGC 11/15/2019 25           0.31        $4,419.31 using exchange rate of 1.3174
                                                                                                                           Original Price (0.411) converted from CAD to USD
                         10/24/2019         BO              78 CGC CALL CGC 11/15/2019 25           0.31        $2,433.43 using exchange rate of 1.3174
                                                                                                                           Original Price (0.42) converted from CAD to USD
                         10/24/2019         BO             319 CGC CALL CGC 11/15/2019 25           0.32       $10,170.03 using exchange rate of 1.3174
                                                                                                                           Original Price (0.42) converted from CAD to USD
                         10/24/2019         BO             244 CGC CALL CGC 11/15/2019 25           0.32        $7,778.96 using exchange rate of 1.3174
                                                                                                                           Original Price (0.42) converted from CAD to USD
                         10/24/2019         BO             131 CGC CALL CGC 11/15/2019 25           0.32        $4,176.41 using exchange rate of 1.3174
                                                                                                                           Original Price (0.55) converted from CAD to USD
                         10/24/2019         BO              91 CGC CALL CGC 11/15/2019 25           0.42        $3,784.79 using exchange rate of 1.3224
                                                                                                                           Original Price (0.55) converted from CAD to USD
                         10/24/2019         BO              70 CGC CALL CGC 11/15/2019 25           0.42        $2,911.37 using exchange rate of 1.3224
                                                                                                                           Original Price (0.55) converted from CAD to USD
                         10/24/2019         BO              63 CGC CALL CGC 11/15/2019 25           0.42        $2,620.24 using exchange rate of 1.3224
Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 13 of 21

                                                                                 Original Price (0.55) converted from CAD to USD
   10/24/2019   BO      26    CGC CALL CGC 11/15/2019 25   0.42    $1,081.37 using exchange rate of 1.3224
   10/28/2019   BO     259    CGC CALL CGC 11/15/2019 25   0.57   $14,840.70
   10/28/2019   BO     100    CGC CALL CGC 11/15/2019 25   0.58    $5,800.00
   10/28/2019   BO      44    CGC CALL CGC 11/15/2019 25   0.58     $2,552.00
   10/28/2019   BO      13    CGC CALL CGC 11/15/2019 25   0.58       $754.00
   10/28/2019   BO      82    CGC CALL CGC 11/15/2019 25   0.58     $4,756.00
   10/28/2019   BO       2    CGC CALL CGC 11/15/2019 25   0.58       $116.00
   10/29/2019   BO      54    CGC CALL CGC 11/15/2019 25   0.46     $2,484.00
   10/29/2019   BO      42    CGC CALL CGC 11/15/2019 25   0.46     $1,932.00
   10/29/2019   BO     404    CGC CALL CGC 11/15/2019 25   0.46    $18,584.00
   10/30/2019   BO     109    CGC CALL CGC 11/15/2019 25   0.28     $3,052.00
   10/30/2019   BO      65    CGC CALL CGC 11/15/2019 25   0.28     $1,839.50
   10/30/2019   BO     237    CGC CALL CGC 11/15/2019 25   0.30     $7,110.00
   10/30/2019   BO    1089    CGC CALL CGC 11/15/2019 25   0.30    $32,670.00
   10/30/2019   BO     552    CGC CALL CGC 11/15/2019 25   0.27    $14,904.00
   10/30/2019   BO     198    CGC CALL CGC 11/15/2019 25   0.27     $5,346.00
    11/8/2019   BO     116    CGC CALL CGC 11/15/2019 25   0.14     $1,612.40
    11/8/2019   BO     177    CGC CALL CGC 11/15/2019 25   0.15     $2,584.20
    11/8/2019   BO     227    CGC CALL CGC 11/15/2019 25   0.15     $3,405.00
    11/8/2019   BO     288    CGC CALL CGC 11/15/2019 25   0.15     $4,320.00
    11/8/2019   BO      70    CGC CALL CGC 11/15/2019 25   0.15     $1,050.00
    11/8/2019   BO     108    CGC CALL CGC 11/15/2019 25   0.15     $1,620.00
    11/8/2019   BO     174    CGC CALL CGC 11/15/2019 25   0.15     $2,610.00
    11/8/2019   BO     154    CGC CALL CGC 11/15/2019 25   0.15     $2,310.00
    11/8/2019   BO     391    CGC CALL CGC 11/15/2019 25   0.16     $6,256.00
    11/8/2019   BO     259    CGC CALL CGC 11/15/2019 25   0.16     $4,144.00
    11/8/2019   BO     200    CGC CALL CGC 11/15/2019 25   0.16     $3,200.00
    11/8/2019   BO      36    CGC CALL CGC 11/15/2019 25   0.16       $576.00
    11/8/2019   BO      54    CGC CALL CGC 11/15/2019 25   0.16       $864.00
    11/8/2019   BO      32    CGC CALL CGC 11/15/2019 25   0.16       $512.00
    11/8/2019   BO      48    CGC CALL CGC 11/15/2019 25   0.16       $768.00
    11/8/2019   BO     229    CGC CALL CGC 11/15/2019 25   0.16     $3,664.00
    11/8/2019   BO     710    CGC CALL CGC 11/15/2019 25   0.16    $11,360.00
    11/8/2019   BO     116    CGC CALL CGC 11/15/2019 25   0.16     $1,856.00
    11/8/2019   BO      39    CGC CALL CGC 11/15/2019 25   0.17       $663.00
    11/8/2019   BO    1222    CGC CALL CGC 11/15/2019 25   0.18    $21,996.00
   11/12/2019   SC    (650)   CGC CALL CGC 11/15/2019 25   0.39   ($25,350.00)
   11/12/2019   SC      (1)   CGC CALL CGC 11/15/2019 25   0.39       ($39.00)
   11/12/2019   SC     (84)   CGC CALL CGC 11/15/2019 25   0.32    ($2,688.00)
   11/12/2019   SC    (117)   CGC CALL CGC 11/15/2019 25   0.32    ($3,744.00)
   11/12/2019   SC    (129)   CGC CALL CGC 11/15/2019 25   0.32    ($4,128.00)
   11/12/2019   SC     (70)   CGC CALL CGC 11/15/2019 25   0.32    ($2,240.00)
   11/12/2019   SC     (83)   CGC CALL CGC 11/15/2019 25   0.32    ($2,656.00)
   11/12/2019   SC    (517)   CGC CALL CGC 11/15/2019 25   0.33   ($17,009.30)
   11/12/2019   SC   (1000)   CGC CALL CGC 11/15/2019 25   0.35   ($35,000.00)
   11/12/2019   SC     (20)   CGC CALL CGC 11/15/2019 25   0.35      ($700.00)
   11/12/2019   SC   (1060)   CGC CALL CGC 11/15/2019 25   0.35   ($37,100.00)
   11/12/2019   SC    (920)   CGC CALL CGC 11/15/2019 25   0.35   ($32,200.00)
   11/12/2019   SC   (1000)   CGC CALL CGC 11/15/2019 25   0.35   ($35,000.00)
   11/12/2019   SC    (572)   CGC CALL CGC 11/15/2019 25   0.35   ($20,020.00)
   11/12/2019   SC    (633)   CGC CALL CGC 11/15/2019 25   0.35   ($22,155.00)
   11/12/2019   SC      (1)   CGC CALL CGC 11/15/2019 25   0.35       ($35.00)
   11/12/2019   SC   (1895)   CGC CALL CGC 11/15/2019 25   0.28   ($53,060.00)
   11/12/2019   SC     (68)   CGC CALL CGC 11/15/2019 25   0.29    ($1,972.00)
   11/12/2019   SC    (196)   CGC CALL CGC 11/15/2019 25   0.29    ($5,684.00)
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 14 of 21

                         11/12/2019         SC            (133) CGC CALL CGC 11/15/2019 25         0.29       ($3,910.20)
                         11/12/2019         SC              (1) CGC CALL CGC 11/15/2019 25         0.30          ($30.00)




Options
Date of Transaction                   Transaction Type Quantity              Security          Price ($) Cost/Proceeds ($) Comments
                                                                                                                            Original Price (0.13) converted from CAD to USD
                         10/24/2019         BO             922 CGC CALL CGC 11/01/2019 25          0.10        $9,043.99 using exchange rate of 1.3253
                                                                                                                            Original Price (0.13) converted from CAD to USD
                         10/24/2019         BO              73 CGC CALL CGC 11/01/2019 25          0.10          $716.06 using exchange rate of 1.3253
                                                                                                                            Original Price (0.13) converted from CAD to USD
                         10/24/2019         BO               5    CGC CALL CGC 11/01/2019 25       0.10           $49.05 using exchange rate of 1.3253
                         10/24/2019         BO             104    CGC CALL CGC 11/01/2019 25       0.12        $1,248.00
                         10/24/2019         BO              99    CGC CALL CGC 11/01/2019 25       0.12        $1,188.00
                         10/24/2019         BO             109    CGC CALL CGC 11/01/2019 25       0.12        $1,308.00
                         10/24/2019         BO              21    CGC CALL CGC 11/01/2019 25       0.12         $252.00
                         10/24/2019         BO              54    CGC CALL CGC 11/01/2019 25       0.12         $648.00
                         10/24/2019         BO              67    CGC CALL CGC 11/01/2019 25       0.12         $804.00
                         10/24/2019         BO             117    CGC CALL CGC 11/01/2019 25       0.12        $1,404.00
                         10/24/2019         BO              80    CGC CALL CGC 11/01/2019 25       0.12         $960.00
                         10/24/2019         BO              82    CGC CALL CGC 11/01/2019 25       0.12         $984.00
                         10/24/2019         BO             165    CGC CALL CGC 11/01/2019 25       0.12        $1,980.00
                         10/24/2019         BO             302    CGC CALL CGC 11/01/2019 25       0.13        $3,926.00
                         10/28/2019          SC            (66)   CGC CALL CGC 11/01/2019 25       0.07         ($462.00)
                         10/28/2019          SC           (126)   CGC CALL CGC 11/01/2019 25       0.07         ($882.00)
                         10/28/2019          SC            (50)   CGC CALL CGC 11/01/2019 25       0.07         ($350.00)
                         10/28/2019          SC            (74)   CGC CALL CGC 11/01/2019 25       0.07         ($518.00)
                         10/28/2019          SC            (91)   CGC CALL CGC 11/01/2019 25       0.07         ($637.00)
                         10/28/2019          SC            (67)   CGC CALL CGC 11/01/2019 25       0.09         ($569.50)
                         10/28/2019          SC            (26)   CGC CALL CGC 11/01/2019 25       0.09         ($234.00)
                         10/28/2019          SC           (118)   CGC CALL CGC 11/01/2019 25       0.11       ($1,298.00)
                         10/28/2019          SC           (132)   CGC CALL CGC 11/01/2019 25       0.11       ($1,452.00)
                         10/28/2019          SC           (500)   CGC CALL CGC 11/01/2019 25       0.11       ($5,500.00)
                          11/4/2019    Option Expired     (950)   CGC CALL CGC 11/01/2019 24       0.00            $0.00
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 15 of 21




Options
Date of Transaction                   Transaction Type Quantity            Security             Price ($) Cost/Proceeds ($) Comments
                                                                                                                            Original Price (0.27) converted from CAD to USD
                         10/24/2019         BO             130 CGC CALL CGC 11/15/2019 27.50        0.20        $2,654.26 using exchange rate of 1.3224
                                                                                                                            Original Price (0.27) converted from CAD to USD
                         10/24/2019         BO              54 CGC CALL CGC 11/15/2019 27.50        0.20        $1,102.54 using exchange rate of 1.3224
                         11/12/2019         SC            (184) CGC CALL CGC 11/15/2019 27.50       0.07       ($1,288.00)




Options
Date of Transaction                   Transaction Type Quantity            Security             Price ($) Cost/Proceeds ($) Comments
                                                                                                                            Original Price (0.17) converted from CAD to USD
                         10/24/2019         BO              25 CGC CALL CGC 11/15/2019 30           0.13          $321.31 using exchange rate of 1.3227
                                                                                                                            Original Price (0.17) converted from CAD to USD
                         10/24/2019          BO            752 CGC CALL CGC 11/15/2019 30           0.13        $9,665.08 using exchange rate of 1.3227
                         11/12/2019          SC           (277) CGC CALL CGC 11/15/2019 30          0.11       ($3,047.00)
                         11/12/2019          SC           (258) CGC CALL CGC 11/15/2019 30          0.10       ($2,580.00)
                                          After CP
                         11/18/2019    Option Expired     (242) CGC CALL CGC 11/15/2019 30          0.00            $0.00
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 16 of 21




Options
Date of Transaction                   Transaction Type Quantity            Security            Price ($) Cost/Proceeds ($) Comments
                         11/12/2019          BO             52 CGC PUT CGC 11/15/2019 17.50         0.33         $1,716.00
                         11/12/2019          BO            698 CGC PUT CGC 11/15/2019 17.50         0.33        $23,034.00
                                          After CP
                         11/14/2019          SC           (711) CGC PUT CGC 11/15/2019 17.50       0.42      ($29,862.00)
                         11/14/2019          SC            (38) CGC PUT CGC 11/15/2019 17.50       0.42       ($1,596.00)
                         11/14/2019          SC             (1) CGC PUT CGC 11/15/2019 17.50       0.42          ($42.00)




Options
Date of Transaction                   Transaction Type Quantity            Security            Price ($) Cost/Proceeds ($) Comments
                         11/12/2019          BO             80 CGC PUT CGC 11/22/2019 19            0.84         $6,744.00
                         11/12/2019          BO             20 CGC PUT CGC 11/22/2019 19            0.85         $1,700.00
                                          After CP
                         11/14/2019          SC           (100) CGC PUT CGC 11/22/2019 19          1.34      ($13,400.00)
                                                                                         Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 17 of 21

Cathy DiBiase
Transactions in CANOPY GROWTH CORPORATION (CGC) Securities
Class Period: 09/08/2017 and 11/13/2019, inclusive
Buy (B), Sell (S), Sell to Open (SO), Buy to Open (BO), Sell to Close (SC), Buy to Close (BC)
                                                                                                                                                                                                       LIFO Losses/(Gain) Options                                                         $611,575.10


Options Under WEED
Date of Transaction                                                                                         Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                                                                                                6/25/2019      BO                143    WEED CALL WEED 07/19/2019 60        0.65          $9,226.86    Original Price (0.85) converted from CAD to USD using daily exchange rate 0.7591
                                                                                                6/25/2019      BO                153    WEED CALL WEED 07/19/2019 60        0.65          $9,872.10    Original Price (0.85) converted from CAD to USD using daily exchange rate 0.7591
                                                                                                6/25/2019      BO                168    WEED CALL WEED 07/19/2019 60        0.65         $10,839.95    Original Price (0.85) converted from CAD to USD using daily exchange rate 0.7591
                                                                                                6/25/2019      BO                 36    WEED CALL WEED 07/19/2019 60        0.65          $2,322.85    Original Price (0.85) converted from CAD to USD using daily exchange rate 0.7591
                                                                                                7/22/2019 OPTION EXPIRED        (500)   WEED CALL WEED 07/19/2019 60        0.00              $0.00    Original Price (0) converted from CAD to USD using daily exchange rate 0.7632




Date of Transaction                                                                                         Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                                                                                                8/16/2019         BO             955    WEED CALL WEED 08/16/2019 38        0.19         $17,970.71    Original Price (0.25) converted from CAD to USD using daily exchange rate 0.7527
                                                                                                8/16/2019         BO              45    WEED CALL WEED 08/16/2019 38        0.19            $846.79    Original Price (0.25) converted from CAD to USD using daily exchange rate 0.7527
                                                                                                8/19/2019         SC             (66)   WEED CALL WEED 08/16/2019 38        0.01            ($49.63)   Original Price (0.01) converted from CAD to USD using daily exchange rate 0.752
                                                                                                8/19/2019         SC            (505)   WEED CALL WEED 08/16/2019 38        0.01           ($531.66)   Original Price (0.014) converted from CAD to USD using daily exchange rate 0.752
                                                                                                8/19/2019         SC            (361)   WEED CALL WEED 08/16/2019 38        0.10         ($3,556.28)   Original Price (0.131) converted from CAD to USD using daily exchange rate 0.752
                                                                                                8/19/2019         SC             (68)   WEED CALL WEED 08/16/2019 38        0.19         ($1,288.63)   Original Price (0.252) converted from CAD to USD using daily exchange rate 0.752
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 18 of 21




Date of Transaction                 Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                        8/13/2019         BO             410    WEED CALL WEED 08/16/2019 50        0.23          $9,292.65    Original Price (0.3) converted from CAD to USD using daily exchange rate 0.7555
                        8/13/2019         BO            1290    WEED CALL WEED 08/16/2019 50        0.23         $29,237.85    Original Price (0.3) converted from CAD to USD using daily exchange rate 0.7555
                        8/13/2019         BO            1328    WEED CALL WEED 08/16/2019 50        0.23         $30,099.12    Original Price (0.3) converted from CAD to USD using daily exchange rate 0.7555
                        8/14/2019         BO              61    WEED CALL WEED 08/16/2019 50        0.38          $2,291.47    Original Price (0.5) converted from CAD to USD using daily exchange rate 0.7513
                        8/14/2019         SC            (500)   WEED CALL WEED 08/16/2019 50        0.45        ($22,539.00)   Original Price (0.6) converted from CAD to USD using daily exchange rate 0.7513
                        8/15/2019         SC           (1672)   WEED CALL WEED 08/16/2019 50        0.04         ($6,399.66)   Original Price (0.051) converted from CAD to USD using daily exchange rate 0.7505
                        8/15/2019         SC            (593)   WEED CALL WEED 08/16/2019 50        0.06         ($3,471.36)   Original Price (0.078) converted from CAD to USD using daily exchange rate 0.7505
                        8/15/2019         SC            (237)   WEED CALL WEED 08/16/2019 50        0.13         ($3,183.85)   Original Price (0.179) converted from CAD to USD using daily exchange rate 0.7505
                        8/15/2019         SC             (87)   WEED CALL WEED 08/16/2019 50        0.19         ($1,632.34)   Original Price (0.25) converted from CAD to USD using daily exchange rate 0.7505




Date of Transaction                 Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                        8/13/2019         BO             877    WEED CALL WEED 08/16/2019 52        0.15         $13,251.47    Original Price (0.2) converted from CAD to USD using daily exchange rate 0.7555
                        8/13/2019         BO              21    WEED CALL WEED 08/16/2019 52        0.15           $317.31     Original Price (0.2) converted from CAD to USD using daily exchange rate 0.7555
                        8/15/2019         SC            (481)   WEED CALL WEED 08/16/2019 52        0.03         ($1,443.96)   Original Price (0.04) converted from CAD to USD using daily exchange rate 0.7505
                        8/15/2019         SC            (417)   WEED CALL WEED 08/16/2019 52        0.06         ($2,628.85)   Original Price (0.084) converted from CAD to USD using daily exchange rate 0.7505
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 19 of 21




Date of Transaction                 Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                         9/5/2019         BO            3523    WEED CALL WEED 09/20/2019 40        0.15         $53,267.76    Original Price (0.2) converted from CAD to USD using daily exchange rate 0.756
                        9/10/2019         SC           (3337)   WEED CALL WEED 09/20/2019 40        0.19        ($63,428.03)   Original Price (0.25) converted from CAD to USD using daily exchange rate 0.7603
                        9/10/2019         SC            (166)   WEED CALL WEED 09/20/2019 40        0.29         ($4,896.94)   Original Price (0.388) converted from CAD to USD using daily exchange rate 0.7603
                        9/10/2019         SC             (20)   WEED CALL WEED 09/20/2019 40        0.30           ($608.24)   Original Price (0.4) converted from CAD to USD using daily exchange rate 0.7603
                        9/18/2019         BO             273    WEED CALL WEED 09/20/2019 40        0.18          $4,895.79    Original Price (0.238) converted from CAD to USD using daily exchange rate 0.7535
                        9/18/2019         BO             302    WEED CALL WEED 09/20/2019 40        0.22          $6,644.66    Original Price (0.292) converted from CAD to USD using daily exchange rate 0.7535
                        9/18/2019         BO            1915    WEED CALL WEED 09/20/2019 40        0.23         $43,288.58    Original Price (0.3) converted from CAD to USD using daily exchange rate 0.7535
                        9/18/2019         BO              10    WEED CALL WEED 09/20/2019 40        0.23            $226.05    Original Price (0.3) converted from CAD to USD using daily exchange rate 0.7535
                        9/23/2019    Option Expired    (2500)   WEED CALL WEED 09/20/2019 40        0.00              $0.00    Original Price (0) converted from CAD to USD using daily exchange rate 0.7536




Date of Transaction                 Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                         9/20/2019      BO               275    WEED CALL WEED 10/18/2019 42        0.45         $12,263.72    Original Price (0.592) converted from CAD to USD using daily exchange rate 0.7533
                         9/20/2019      BO              4425    WEED CALL WEED 10/18/2019 42        0.49        $216,001.24    Original Price (0.648) converted from CAD to USD using daily exchange rate 0.7533
                         9/20/2019      BO               300    WEED CALL WEED 10/18/2019 42        0.49         $14,689.35    Original Price (0.65) converted from CAD to USD using daily exchange rate 0.7533
                        10/21/2019 OPTION EXPIRED      (5000)   WEED CALL WEED 10/18/2019 42        0.00              $0.00    Original Price (0) converted from CAD to USD using daily exchange rate 0.7636
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 20 of 21




Date of Transaction                  Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                         9/20/2019      BO                275    WEED CALL WEED 10/18/2019 42        0.45         $12,263.72    Original Price (0.592) converted from CAD to USD using daily exchange rate 0.7533
                         9/20/2019      BO               4425    WEED CALL WEED 10/18/2019 42        0.49        $216,001.24    Original Price (0.648) converted from CAD to USD using daily exchange rate 0.7533
                         9/20/2019      BO                300    WEED CALL WEED 10/18/2019 42        0.49         $14,689.35    Original Price (0.65) converted from CAD to USD using daily exchange rate 0.7533
                        10/21/2019 OPTION EXPIRED       (5000)   WEED CALL WEED 10/18/2019 42        0.00              $0.00    Original Price (0) converted from CAD to USD using daily exchange rate 0.7636




Date of Transaction                  Transaction Type Quantity              Security            Price ($) Cost/Proceeds ($)     Comments
                        10/24/2019         BO             112    WEED CALL WEED 11/15/2019 32        0.44          $4,959.58    Original Price (0.579) converted from CAD to USD using daily exchange rate 0.7648
                        10/24/2019         BO             190    WEED CALL WEED 11/15/2019 32        0.46          $8,718.72    Original Price (0.6) converted from CAD to USD using daily exchange rate 0.7648
                        10/24/2019         BO             168    WEED CALL WEED 11/15/2019 32        0.46          $7,709.18    Original Price (0.6) converted from CAD to USD using daily exchange rate 0.7648
                        11/12/2019         SC            (200)   WEED CALL WEED 11/15/2019 32        0.38         ($7,560.00)   Original Price (0.5) converted from CAD to USD using daily exchange rate 0.756
                        11/12/2019         SC            (270)   WEED CALL WEED 11/15/2019 32        0.34         ($9,072.00)
                      Case 1:19-cv-11341-LAK Document 16-2 Filed 01/21/20 Page 21 of 21




Options
Date of Transaction                 Transaction Type Quantity           Security            Price ($) Cost/Proceeds ($)     Comments
                        8/15/2019         BO              97 WEED PUT WEED 08/16/2019 40         0.75          $7,279.85    Original Price (1) converted from CAD to USD using daily exchange rate 0.7505
                        8/16/2019         SC             (81) WEED PUT WEED 08/16/2019 40        1.51        ($12,193.74)   Original Price (2) converted from CAD to USD using daily exchange rate 0.7527
                        8/16/2019         SC             (16) WEED PUT WEED 08/16/2019 40        1.51         ($2,408.64)   Original Price (2) converted from CAD to USD using daily exchange rate 0.7527
